Citation Nr: 0944624	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  05-03 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to 
December 1962.  

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Board previously denied service connection for asbestosis 
in a decision dated in November 2008.  Pursuant to a Joint 
Motion for Remand, the Court of Appeals for Veterans Claims 
(Court) vacated the Board's decision in a July 2009 Order.  
The Court remanded the case to the Board for readjudication 
consistent with the Joint Motion.  The case has been returned 
to the Board for that reason.  

The Veteran testified at a travel Board hearing before the 
undersigned in July 2008; a transcript is of record and has 
been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that he has asbestosis resulting from 
asbestos exposure during his service on the USS Carpenter.  
During the July 2008 Board hearing, the Veteran testified 
that he was stationed aboard the USS Carpenter in April 1960 
after basic training, and he performed repairs on the ship 
for the three months it was in dry dock for refurbishment.  
He testified that the repairs included the installation and 
removal of asbestos insulation in many different parts of the 
ship.  He stated that the soldiers were not given masks.  
Although the Veteran's DD Form 214 lists his occupation as 
bookkeeper, he claimed in a July 2004 notice of disagreement 
that he was a gunner until he was injured aboard the ship in 
March 1961.  

In its November 2008 decision, the Board determined that 
there was no evidence of asbestosis in service treatment 
records.  The Board observed that a diagnosis of asbestosis 
(without physiologic impairment) was first shown by a private 
physician in January 2001.  Because there was no medical 
evidence of a relationship between any current asbestosis and 
service, the Board denied service connection.

In the July 2009 Joint Motion for Remand, the parties 
determined that a remand was required for two reasons.  
First, they believed Board gave insufficient reasons and 
bases for its prior denial.  Specifically, the Board's 
analysis of whether the Veteran has a diagnosis of asbestosis 
was determined to be unclear.  Second, the parties stated 
that the diagnosis contained in the July 2002 VA respiratory 
examination report was ambiguous, and the Board did not 
address why the examination was adequate.  The Court remanded 
the case for the Board to address these issues.   

After careful review of the record, the Board finds that a 
remand is required to afford the Veteran a new VA examination 
to clarify the issue of whether he has asbestosis.  The July 
2002 VA examiner diagnosed a "history" of asbestos 
exposure, noting that further tests were pending.  The 
results of a July 2002 chest X-ray study and a September 2002 
pulmonary function test (PFT) were associated with the claims 
file, but the VA examiner did not issue any revised findings.  
Also, the physician who interpreted the July 2002 X-rays 
recommended further testing.  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The July 2002 VA examiner did not offer a nexus opinion or 
consider pertinent test results, and the Veteran did not 
receive follow up X-ray testing.  Accordingly, the Board 
finds that another VA examination is required before further 
adjudication.    

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a 
respiratory examination by a 
pulmonologist.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, and offer an opinion as to 
whether any asbestosis found on 
examination is more likely than not (i.e., 
probably greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to 
asbestos exposure during the Veteran's 
service.

The examiner should specifically address 
the history of post-service asbestos 
exposure and the January 2001 diagnosis of 
asbestosis by a private physician.  

A detailed rationale supporting this 
opinion would be of considerable 
assistance to the Board.  

Please send the claims folder to the 
examiner for review in conjunction with 
the examination; the examiner should 
indicate that it was reviewed.  

2.  Thereafter, the Veteran's claim of 
entitlement to service connection for 
asbestosis should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


